Electronically Filed
                                                               Supreme Court
                                                               SCWC-30047
                                                               24-NOV-2010
                                                               02:35 PM


                                SCWC-30047

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent-Petitioner-Appellee,

                                     vs.

           TOGIASO DURAN, Petitioner-Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (ICA NO. 30047; CASE NO. 1DTC-08-032491)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Nakayama, J., for the court1
     and Duffy, J., dissenting, with whom, Acoba, J., joins)

           Petitioner-Defendant-Appellant’s application for writ

of certiorari filed on October 25, 2010, is hereby rejected.

           DATED:    Honolulu, Hawai#i, November 24, 2010.

                                   FOR THE COURT:
                                   /s/ Paula A. Nakayama
                                   Associate Justice
Thomas R. Waters of
Hawk Sing Ignacio & Waters
on the application




     1
       Considered by: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ., and
Circuit Judge Ayabe, assigned by reason of vacancy.